DISSENTING OPINION.
VALLIANT, J. —
The relator was elected a member of the Democratic City Central Committee for the city of St. Louis in October, 1906, at an election held under the provisions of the Primary Election Law approved March 13, 1901, and entered upon the duties of that office (?) and so continued until the 23d Sep'tember, 1907, when he was expelled by a vote of the committee for failure to attend three consecutive meetings in violation of a rule of the committee which provided that such failure without reasonable excuse should be cause for expulsion.
This is an application for a writ of mandamus to be addressed to the committee commanding them to return the relator to membership.
This case presents a very important question, a very serious one, and the decision granting the writ opens a new chapter in our law to which I cannot give my assent.
Courts sit to decide causes in which either life, *181liberty or property is involved, beyond that they have no jurisdiction. Under the term “property” is included the right to hold a public office, and under the term “liberty” is included the individual rights of citizenship and it's privileges. All these rights the courts will protect, but the right to be a member of a mere voluntary committee, whether organized for social, political or religions purposes, is outside the realm of the judiciary. When the government undertakes by its courts to regulate such matters it goes beyond the scope of legitimate free government. Once open up a new road with that vista and there will be no end to it; one step will lead to another. In my opinion we should pause long before we take the first step.
Until the passage of the Primary Election Law in 1901 it was not supposed that a political committee was anything more than a voluntary organization governing itself by its own rules and answerable only in the forum of the public opinion of their fellow-citizens of their party. And until the committee or its members impinged the property rights of an individual or. his rights as a citizen the courts had nothing to do with them. It is history which the- court knows that for many years each of the great political parties in this State has had its committees, county, district and State, and until in recent years when frequent resorts have been made to the courts, whenever difficulties of the land1 now complained of arose, they were taken to the State Committee for adjustment, and there is where all such controversies should go. It is not too much for the court to take judicial cognizance of the fact that in the main the State committees have been composed of men who have had the confidence of their partymen. Such committee can, with so much more expedition and so much better political judgment, determine such matters that its authority" should be up*182held. What is the main purpose of a political committee? It is to manage the political campaign so as best to promote the interest of the party it represents. 'Can we for a moment conceive the idea of a court '•controlling the conduct of a political committee so as best to promote the interest of a political party? In the management of a political campaign, policy and expediency are considerations that enter largely into the counsels of the committees, and it has always been recognized as the prerogative of such a committee to make rules for the government of itself and its members and under its rules a member is liable to be expelled if he acts in discord with the policy of the committee. That is a power that may be abused, but so also is the power that any voluntary society may exercise. It would probably not be contended that the court could reinstate a member who had been expelled for what the majority of the committee adjudged to be disloyalty to the party, lout the court is now asked to do an act which, if it has jurisdiction to do, it has jurisdiction also to review the judgment of a committee expelling a member for disloyalty, and in so reviewing the act of the committee the court would be forced to decide what was the best policy to promote the interest of the particular political party in question in that case and whether the conduct of the member was in discord with that policy. If the court has jurisdiction to decide such a case either way it would have jurisdiction to decide that the policy of the expelled member was really the best policy for the party. When the court should once start out on such a road where would it end?
I do not say that the General Assembly has not the power to require political parties to hold their primary elections in manner prescribed by law; if such a power exists-it probably rests in the police power of the State government. But I do say that the General *183Assembly bas no authority to convert a mere voluntary •organization, whether political, social or religious, into a State institution and clothe its members with authority of State officials. Even the fact that such committees have much to do with the election of State officers does not alter the case. We have in our large ■cities large political clubs which exercise much influence in general elections, sometimes perhaps even more influence than the city committee; what would be thought of an act of the General Assembly undertaking to convert the board of directors in one of those associations into State officials?
The only clause in the Act of 1901 that is relied on by relator to give official character to the position of a political committeeman is in section 21 of the act: “Each party shall have a general committee for each county to which this act is applicable, and the city of St. Louis shall be construed as a county for the purposes of this act.” Our statute is a copy, as far as it goes, of the New York statute, and under the clause just quoted it has been held in that State that the political committee which before the passage of the .act was a voluntary association became, after that act went into effect, an involuntary association and it was in the same casé held that a member of the committee who had been expelled should by force of the writ •of mandamus be restored to his membership. [People ex rel. v. Democratic General Committee, 164 N. Y. 335.] There is this difference, however, in this part of the statute between the New York statute and ours. The New York statute declared not only that the rules and regulations of the committee • should not be contrary to the provisions of the act, as does ours also, but that the conduct of the committee should be under fhe control of the provisions of the act, which ours does not.' Therefore, if the New York court gave, as it seems to have given, force to the clause which brings *184the conduct of the committee into subjection to the provisions of the act, the decision loses its force with us because there is no such clause in our act, and since ours is such a close copy, as far as it goes, of the New York statute, the omission of that clause from our act signifies that our General Assembly intentionally refused to adopt it. In this connection I will call attention to the fact that at that time in New York they had a statute which we have not which gives to the writ of mandamus an office which- it does not have in this State and which explains what the New York statute means by “the appropriate remedy of mandamus.” [Rev. Stat. N. Y. 1901, vol. 1, p. 390.]
And whilst we are on the subject of remedy I will call attention to the fact that the case above cited was in the Court of Appeals on an appeal from the Supreme Court, which in that State is a court having-general original jurisdiction. In this State the Supreme Court has no original jurisdiction except that conferred by the Constitution to issue certain original writs, and the General Assembly cannot confer any other original jurisdiction on this court. The original writs mentioned in the Constitution which this court may issue are common law writs or writs having' the scope that they had at the time the Constitution was adopted. The General Assembly cannot broaden the scope of those writs so as to make this a trial court or a court of original jurisdiction of causes not contemplated in the Constitution; for example, the General Assembly has no authority to say that under a writ of mandamus or certiorari this court shall exercise original jurisdiction to try a contested election ‘case.
The New York case above cited was decided by a divided court, Chief Justice Parker, wrote the- opinion and three of the associate justices concurred, but the three other justices did not concur. With defer*185ence to the distinguished jurist who wrote the prevailing opinion and of his learned associates who concurred in his views, I feel compelled to- say that in my judgment the preponderance of the force of reason and logic, in the discussion, is in the dissenting opinion of Mr. Justice Gtjllen. I am tempted to quote from that opinion and wish I felt justified in occupying time and space to quote it all. The learned jurist in part said: “The members of that committee are certainly not public officers, for this reason, if for no other: public officers must, under the Constitution, be either appointed or elected, and if elected, then in the same manner as other elections by the people. [Citing authorities.] They take no official oath. They cannot be indicted and removed for misconduct in office. It is difficult to imagine a case where the obligation of a member to the association is more purely ethical or more devoid of any legal attributes possible to be enforced by the courts. The political convictions of a member may change subsequent to his election and he may conscientiously desire the defeat of the party to which he has belonged. He may think that in no way can he accomplish that result more effectually than by remaining as a leader to sharp in the counsels and control of the party. Is the committee to be relegated to the chance of the member’s sense of delicacy dictating his resignation, as the sole means of severing its connection with him?” Referring to the contention that the statute which declares that “each party shall have a general committee,” etc., converts the voluntary association into one not voluntary the opinion continues: “From this doctrine I dissent toto coelo. If the statute is to be so construed, in my judgment, it is unconstitutional and void. The right of the electors to organize and associate themselves for the purpose of choosing public officers is as absolute and beyond legislative control as their right to *186associate for the purpose of business or social intercourse or recreation. The Legislature may, doubtless, forbid fraud, corruption, intimidation or other crimes in political organizations, . . . but beyond this it cannot go. . . . The statute of primary elections grants the right to join in the management of a party to any person on a declaration of his intention to support generally the candidates of that party, but a political organization may be unwilling to grant membership on those terms. It may make past conduct, and not future promise, the condition of membership. . . . The rules and principles on which political parties are to be conducted must necessarily lie largely beyond the domain of legislative interference, because they relate to the action of the people, the ultimate source- of sovereignty in what is unquestionably their prerogative, the election of public officers.”
The case of State ex rel. v. Witthoeft, 117 Mo. App. 625, is-referred to- as authority for the relator’s position. That was an application for a writ of prohibition and the writ was denied on the ground that it was not a judicial tribunal to which the writ was to be addressed. That is the only point decided in that case. Two of the learned judges of the court expressed their individual opinions as to what the rights of the parties would have been if the suit had been for a writ of mandamus, and whilst those opinions on that point are entitled to great respect, yet they are not to be taken as an adjudication, because they were outside of the issue on which the case was decided. And besides, they both rested for authority on the New York case above cited, and since that case was determined by a bare majority, and since it was a case relating to a new subject, we ought not to feel that it settles the question.
"What is the relator’s legal status? Is he an officer under the law? If so he is a State officer, for *187his official acts have to do with the general elections, State and National. All State officers under the laws of tMs State must be either elected or appointed; if to be elected every qualified voter in the city has a right to vote for or against him. ITow then can the General Assembly say that no one can vote for or against the candidate except members of a certain political party? And if a vacancy should occur in the office after the election how is it to be filled? There is no provision in the statute for filling vacancies; therefore, section 11 of article 5 of the Constitution applies: “Whenever any office shall become vacant, the Governor, unless otherwise provided by law, shall appoint a person to fill such vacancy, who shall continue in office until,” ■etc. Suppose a vacancy should occur in a Republican committee: is a Democratic Governor to make the appointment? Unquestionably that is the law of the case if this is an office.
During oral argument it was said that this was not exactly an office but a quasi-office. I do not know what legal attributes to ascribe to a quasi-office. When we come to a judicial determination of the rights of a party it is necessary to define his position. In a case of this kind he is either an officer or he is not an officer, and if he is not an officer he is not entitled to a judgment “as if” he were an officer. I have already said that the control of primary elections was not entirely beyond the power of the Legislature; it may under its police power make such laws as it deems wise to prevent fraudulent misconduct and crimes connected with such .elections and punish offenders. In the concluding section, but one, of this act, the General Assembly has undertaken to exercise that power, has declared certain acts to be misdemeanors and prescribed the punishment for the offenders; of such the courts have jurisdiction.
There has been a tendency in recent years to bring *188.into the courts controversies concerning political party management; in my opinion the legislation in that direction has had an evil effect and no good has been accomplished. The management of political campaigns ought to be left alone with the political organizations, courts should have nothing to do with them. The parties choose their committees and a committeeman should be held to answer in the forum of public opinion of its own party for its conduct. Legislation undertaking to regulate party management or to give the courts controlling power over the conduct of political committees is contrary to the spirit of our government, it is a restriction on the rights of -free citizenship, the right of citizens to form their own committees and associations and exert their influence in elections as to them seems best without dictation from the courts, subject of course to the authority of the State by its executive, legislative and judicial powers to prevent fraud and to secure every one in his rights as a citizen.
For these reasons I am of the opinion the relief asked in this • suit and the suits of like purpose now on our docket should be denied.
Judge Graves concurs in this opinion.